DANIEL M. MILLER Partner (604) 630-5199 FAX (604) 687-8504 miller.dan@dorsey.com November 22, 2013 Securities and Exchange Commission treet N.E. Washington, D.C.20549-7010 USA Attention: Mr. H. Roger Schwall Assistant Director Re: Equal Energy Ltd. Form 10-K for the Fiscal Year ended December 31, 2012 Filed March 15, 2013 Form 10-Q for the Fiscal Quarter ended September 30, 2013 Filed November 7, 2013 Definitive Proxy Statement on Schedule 14A Filed April 12, 2013 Response Letter Dated September 30, 2013 File No. 1-34759 Dear Sirs and Mesdames: On behalf of our client, Equal Energy Ltd. (the “Company”), and pursuant to the Securities Exchange Act of 1934, as amended (the “Act”), and the rules and regulations thereunder, reference is made to the Staff’s letter to the Company, dated November 14, 2013 (the “Comment Letter”), in respect of the above noted filings. As a result of the time that it will take the Company to gather the information necessary and to prepare its response to the Comment Letter, the Company currently expects that it will be in a position to respond to the Comment Letter on or before December 15, 2013. If you should have any questions or concerns regarding the anticipated timing of our response, please do not hesitate to contact me at (604) 630-5199. Yours truly, /s/ Daniel M. Miller Daniel M. Miller cc:Scott Smalling Equal Energy Ltd.
